DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a divisional of application 13/261,054, filed 08/21/2013, now USPN 10,046,085, which is a 371 of PCT/US10/01609, filed on 06/01/2010, and claims priority from provisional application 61/217,345 filed on 05/29/09.
Status of Claims
Claims 1-37 are pending and present for consideration.
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Information Disclosure Statement
The Information Disclosure Statement filed on 02/24/2020 has been considered by the Examiner.

Specification
The abstract of the disclosure is objected to because it contains the legal terminology “comprising.”  Legal terminology should be avoided. Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “degrading a substantial portion of the first polymer backbone while at least a portion of the second polymer backbone remains so as to provide structural support to the implant” in claim 33.
The disclosure is objected to because of the following informalities: incorrect reference number in [0025]. The “second backbone” should be identified as reference number 20, not 30.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 and 27-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “…a tissue layer to a surface of the implant…” in two instances: first in line 2, and then in lines 4-5. It is unclear if Applicant is referring to the same tissue layer and the same surface in both instances. Claims 13-21 are indefinite because of their dependence on Claim 12.
Claim 20 recites the limitation “a surface of the implant” in lines 2-3. Claim 20 depends on Claim 18, which depends on Claim 12. Claim 12 already recites “a surface of the implant” in line 2. Claim 20 is indefinite because it is unclear if Applicant is referring to the same surface or to a different surface.
Claim 27 recites the limitation “…a surface of the implant…” in two instances: first in line 6, and then in lines 8-9. It is unclear if Applicant is referring to the same surface or a different surface in both instances. Claims 28-32, 34, and 35 are indefinite because of their dependence on Claim 27.
Claim 33 recites the limitation “…the implant comprising a first polymer backbone having a first rate of biodegradation; and a second polymer backbone having a second rate of biodegradation faster than the first rate of biodegradation; and degrading a substantial portion of the first polymer backbone while at least a portion of the second polymer backbone remains so as to provide structural support to the implant.” Claim 33 is indefinite because it is incongruent for the second polymer backbone to remain after a substantial portion of the first polymer backbone has degraded when the claim sets forth that the second polymer backbone degrades faster than the first polymer backbone. Claims 36 and 37 are indefinite because of their dependence on Claim 33.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6-11, and 22-26  are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Venkatraman et al. (Venkatraman’131) US 2005/0021131 A1 (the reference is cited in the IDS dated 02/24/20.)
Regarding Claim 1, Venkatraman’131 discloses (Figs. 8-9; [Abstract], [0023], [0070], and  [0094]) a method for using a biodegradable medical implant in the human body comprising:
implanting a medical implant at an implant site in the body [0023], the implant comprising a first polymer backbone (inner layer 22) having a first rate of biodegradation and a second polymer backbone (outer layer 24) having a second rate of biodegradation faster than the first rate of biodegradation (Figs. 8-9 and [0094] disclose a two-layered stent 20 with an inner layer 22 made of a polymer 26 and  an outer layer 24 made of a different polymer 28); and degrading the first and second polymer backbones for a period of time at the implant site, wherein the second polymer backbone (outer layer 24) degrades at a faster rate than the first polymer backbone (inner layer 22) ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster […] Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time.”)

Regarding Claim 2, Venkatraman’131 discloses ([Abstract]; [0023]) that the implant is a stent.
Regarding Claim 3, Venkatraman’131 discloses [0012] that the implant is a graft ([0012] discloses: “[T]he term stent, as used herein, is intended to refer generally to expandable medical prostheses, including lengthwise extending stents, stent-grafts, grafts…”)
Regarding Claim 4, Venkatraman’131 discloses [0082] the first polymer backbone (inner layer) comprises polyurethane and the second polymer backbone (outer layer) comprises polyglycolic acid ([0083] discloses: “[A]lternatively, one or more layers stent 20 (or stent 30) may be bioabsorbable.  
Regarding Claim 6, Venkatraman’131 discloses [0094] that a sufficient amount of the first backbone (inner layer 22) remains so as to maintain a mechanical property of the implant during the period of biodegradation time. ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time...)
Regarding Claim 7, Venkatraman’131 discloses ([0081] and [0094]) that the mechanical property is tensile strength (the polymer substrate is able to keep the lumen of the stent open after implantation because of its tensile strength, as described in [0094]; [0081] discloses: “[S]tent mechanical properties and self-expansion are directly proportional to tensile modulus of the material.”)

Regarding Claim 8, Venkatraman’131 discloses [0094] that a sufficient amount of the first backbone (inner layer 22) remains so as to maintain a minimum level of structural support for the implant such that the implant does not mechanically fail during the period of biodegradation time ([0094] discloses: “[W]hen in inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time...)

Regarding Claim 9, Venkatraman’131 discloses [0094] that a substantial portion of the second polymer backbone (outer layer 24) is degraded while at least a portion of the first polymer backbone (inner layer 22) remains during the period of biodegradation time.
Regarding Claims 10 and 11, Venkatraman’131 discloses that the first polymer backbone may comprise polyurethane [0082] and the second polymer backbone may comprise polyglycolic acid ([0083] discloses: “[A]lternatively, one or more layers stent 20 (or stent 30) may be bioabsorbable.  That is, various polymers degrade in the body but allow monomers and by-products to be absorbed. Bioabsorbable PLLA and PGA material, for example…”) Venkatraman’131 also discloses [0079] that polyurethane is a non-erodible biostable polymer with erosion rates usually of the order of years rather than months, and [0085] that polyglycolic acid is a material with a relatively fast degradation rate in the order of weeks to months. Venkatraman’131 further discloses [0094]: “[W]hen inserted into a lumen of a body, the outer layer 24 will generally degrade faster, leading to an initial fast rate of release of drug.  Inner layer 22 will generally have a longer half-life, thereby remaining as substrate to keep the lumen open for the required length of time, while releasing drugs slowly over time.” Hence, Venkatraman’131 discloses that, at least 50% by weight of the second polymer backbone (PGA) is degraded after a given time period, and at least 50% by weight of the first polymer backbone (polyurethane) remains in the stent.


Regarding Claim 22, Venkatraman’131 discloses (Fig. 8-9; [0094]) first and second polymer backbones comprising separate first (inner) and second (outer) polymeric layers (layers 22 and 24) of the medical implant, the second polymeric layer (outer layer 24)  being a tissue or blood contacting layer (when the implant is implanted in the body.)

Regarding Claim 23, Venkatraman’131 ([0094] and [0083]) disclose a second polymeric layer (outer layer 24) degrading in a surface eroding fashion ([0083] discloses biodegradation by hydrolysis: “…one or more layers stent 20 (or stent 30) may be bioabsorbable […] Bioabsorbable PLLA and PGA material, for example, degrade in vivo, through hydrolytic chain scission, to lactic acid and glycolic acid, respectively, which in turn is converted to CO.sub.2 and then eliminated from the body by respiration”; the Examiner submits that the outer layer degrades by hydrolysis when it contacts body tissues.)
Regarding Claim 24, Venkatraman’131 discloses that the first polymer backbone may comprise polyurethane [0082] and the second polymer backbone may comprise polyglycolic acid [0083]. Venkatraman’131 also discloses [0079] that the rate of biodegradation of polyurethane is in the order of years, and [0085] that the rate of biodegradation of polyglycolic acid is in the order of weeks to months. Given a year is equivalent to 12 months, Venkatraman’131 discloses that the rate of biodegradation of polyglycolic acid (i.e. the second rate of biodegradation) is at least ten times faster than the first rate of biodegradation of the polyurethane.

Regarding Claim 25, as explained in the rejection of Claim 24 above, the rate of biodegradation of polyglycolic acid may be in the order of weeks while the rate of biodegradation of polyurethane is in the order of years. Given 10 years is about 520 weeks, the rate of biodegradation of polyglycolic acid (i.e. the second rate of biodegradation) is at least a hundred times faster than the first rate of biodegradation of the polyurethane.


Regarding Claim 26, Venkatraman’131 discloses [0079] the first polymer backbone has a substantially stable structure within the body during the life of the implant in the body ([0079] discloses: “[I]n certain embodiments, the polymer or polymers used may be biostable, or non-biodegradable and are not degraded within the body.  Such polymers are accepted to be substantially non-erodible in the sense that their erosion rates are usually of the order of years rather than months.  Stent 10 (or stents 20, 30) formed of biostable polymers is particularly useful for applications for lumen de-restriction or de-constriction over long periods of time, as for example, in coronary artery applications or urological applications, or for use with cranial aneurysms.  Suitable biostable polymers include polyurethanes…”)



Claims 1-4, 6, 8, 9, 12-18, 27-31, and 34-35 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Venkatraman’510, US 2007/0299510 A1 (the reference is cited in the IDS dated 02/24/20.)
Regarding Claim 1, Venkatraman’510 discloses (Fig 3; [Abstract], [0076]-[0085]) a method for using a biodegradable medical implant in the human body comprising: implanting a medical implant at an implant site in the body [0014], the implant comprising a first polymer backbone (inner layer 108a) having a first rate of biodegradation and a second polymer backbone (outer layer 106a) having a second rate of biodegradation faster than the first rate of biodegradation [0077]; and degrading the first and second polymer backbones for a period of time at the implant site, wherein the second polymer backbone (outer layer 106a) degrades at a faster rate than the first polymer backbone.
Regarding Claim 2
Regarding Claim 3, Venkatraman’510 discloses [0028] that the implant is a graft.
Regarding Claim 4, Venkatraman’510 discloses a first polymer backbone comprising polyurethane [0031] and a second polymer backbone comprising polyglycolic acid (PGLA) [0079].
Regarding Claim 6, Venkatraman’510 discloses [0077] that a sufficient amount of the first backbone (inner layer 108a) remains so as to maintain a mechanical property of the implant during the period of biodegradation time. 
Regarding Claim 8, Venkatraman’510 discloses ([0077] and [0084]) that a sufficient amount of the first backbone (inner layer 108a) remains so as to maintain a minimum level of structural support for the implant such that the implant does not mechanically fail during the period of biodegradation time.
Regarding Claim 9, Venkatraman’510 discloses ([0077] and [0084]) that a substantial portion of the second polymer backbone (outer layer 106a) is degraded while at least a portion of the first polymer backbone (inner layer 108a) remains during the period of biodegradation time.
Regarding Claim 12, Venkatraman’510 discloses ([0046]-[0052]) using the second polymer backbone (outer layer 106a) to promote attachment of a tissue layer to a surface of the implant surface, wherein the second polymer backbone (outer layer 106a) is configured to promote attachment of a tissue layer to a surface of the implant comprising the second polymer backbone. Venkatraman’510 discloses ([0046]-[0052]) the use of a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant [0047], which corresponds to the surface 102a of the outer layer 106a. 

Regarding Claim 13, Venkatraman’131 discloses ([0077] and [0084]) degrading a substantial portion of the second polymer backbone (outer layer 106a) while at least a portion of the first polymer backbone  (inner layer 108a) remains so as to maintain a minimum level of structural support for the implant such that the implant does not mechanically fail.

Regarding Claims 14 and 15, Venkatraman’510 discloses that at least 50% by weight of the second polymer backbone is degraded ([0077] discloses: “…on contact with bodily fluid or tissue, there is a peeling effect resulting from successive degradation of first degradable layers 106a and 106b followed by degradation of the second degradable layers 108a and 108b …”)  Therefore, after a given time period, at least 50% by weight of the second polymer backbone (PGA) is degraded in the stent of Venkatraman’510.
Regarding Claim 16, Venkatraman’510 discloses (Fig. 3; [0047]) the first polymer backbone (outer layer 106a) provides a scaffold for attachment and support of the tissue layer.
Regarding Claim 17, Venkatraman’510 discloses that the tissue contains endothelial cells ([0046] describes: “…the term "adhesion-promoting molecule" refers to a molecule that promotes or encourages adhesion or attachment of an endothelial cell to a surface.”) 
Regarding Claim 18, Venkatraman’510 discloses ([0046]-[0052]) an implant comprising a cell adhesion and migration promoting polypeptide (CAMPP) attached to at least one of the second polymer backbone outer layer 106a (refer to the rejection of Claim 12 above.)
Regarding Claim 27, Venkatraman’510 discloses  (Fig 3; [Abstract], [0076]-[0085]) a method for using a biodegradable medical implant in the human body comprising implanting a medical implant at an inner layer 108a) having a first rate of biodegradation; and a second polymer backbone (outer layer 106a) having a second rate of biodegradation faster than the first rate of biodegradation, and degrading the second polymer backbone (outer layer 106a) for a period of time at the implant site [0077] , wherein second polymer backbone is configured to promote attachment of cells to a surface of the implant comprising the second polymer backbone [0047]. Venkatraman’510 also discloses using the second polymer backbone to promote attachment of a cellular layer to a surface of the implant surface, ([0046]-[0052]) discloses the use of a cell adhesion and migration promoting polypeptide (CAMPP) configured to promote the adhesion and migration of endothelial cells on a surface of the implant [0047], which corresponds to the surface 102a of the outer layer 106a. Venkatraman’510 discloses [0077] a substantial portion of the second polymer backbone is replaced by the cellular layer as the second polymer backbone (outer layer 106a) degrades overtime.

Regarding Claim 28, Venkatraman’510 discloses that at least 50% by weight of the second polymer backbone is degraded ([0077] discloses: “…on contact with bodily fluid or tissue, there is a peeling effect resulting from successive degradation of first degradable layers 106a and 106b followed by degradation of the second degradable layers 108a and 108b …”)  

Regarding Claim 29, Venkatraman’510 discloses (Fig. 3; [0047]) the first polymer backbone (outer layer 106a) provides a scaffold for attachment and support of the tissue layer.

Regarding Claim 30, Venkatraman’510 discloses the tissue contains endothelial cells [0046]: “…the term "adhesion-promoting molecule" refers to a molecule that promotes or encourages adhesion or attachment of an endothelial cell to a surface.” 

Regarding Claim 31, Venkatraman’510 discloses a first polymer backbone comprising polyurethane [0031] and a second polymer backbone comprising polyglycolic acid (PGLA) [0079].

Regarding Claim 34, Venkatraman’510 discloses that at least 50% by weight of the second polymer backbone is degraded ([0077] discloses: “…on contact with bodily fluid or tissue, there is a peeling effect resulting from successive degradation of first degradable layers 106a and 106b followed by degradation of the second degradable layers 108a and 108b …”)  

Regarding Claim 35, Venkatraman’510 discloses ([0077] and [0084]) that at least 50% by weight of the first polymer backbone (inner layer 108a) remains in the stent.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkatraman’510 in view of Rowlands (Rowlands et al. Polyurethane/poly(lactic-co-glycolic) acid composite scaffolds fabricated by thermally induced phase separation. Biomaterials, 28 (2007):2109-2121.) 
Regarding Claims 5 and 32, Venkatraman’510 discloses ([Abstract and [0047]) a scaffold having an outer surface that enhances cellular attachment and cell growth. Venkatraman’510 discloses an inner layer of the scaffold (first polymer backbone) comprising polyurethane [0031] and an outer layer of the scaffold (second polymer backbone) comprising polyglycolic acid [0079]. However, the reference does not disclose a weight ratio of polyurethane to PGLA or PGA ranging from about 20:80 to 80:20 and a stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch. 
Rowlands teaches (Figure 3; [Abstract] and page 2120 [2.2. Fabrication of PLGA, PU and PLGA/PU scaffolds) a scaffold for enhancing cellular attachment having a 50:50 weight ratio of polyurethane to PLGA, in the field of biomaterials, for the purpose of  enhancing the mechanical and the cell adhesion/growth properties of the material compared to PLGA and  polyurethane alone [Abstract]. The weight ratio of Rowlands falls within the claimed range. Since Rowlands teaches the same composition as Applicant's, the composition taught by Rowlands possesses the stiffness claimed by Applicant (MPEP 2112.01). Therefore, the limitation of the stiffness of the implant ranging from about 3.0 to 4.8 pounds per inch is met. 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the scaffold of Venkatraman’510, such that it possesses a 50:50 weight ratio of polyurethane to PLGA, as taught by Rowlands, in order to enhance the mechanical and cell adhesion/growth properties of the material compared to PLGA and polyurethane alone.



Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkatraman’510  in view of Li et al. (Li) US 2005/0063937 A1 (the reference is cited in the IDS dated 02/24/20.)
Regarding Claim 19, Venkatraman’510 does not disclose that the cell adhesion and migration promoting polypeptide (CAMPP) is a multiple armed polypeptide, also known as a MAP or P-15 polypeptide.
Li teaches [0056] the use of a cell adhesion and migration promoting polypeptide containing multiple armed polypeptides (including P-15 [0035] and [0062]), cross-linked [0167] to a polymer backbone ([0066] discloses that polyurethane can be used as a substrate), in the same field of endeavor, for the purpose of enhancing cellular attachment [Abstract].
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to crosslink a cell adhesion and migration promoting polypeptide (CAMPP), which contains a multiple armed polypeptide (MAP), as taught by Li, to the polymer backbone of Venkatraman’510, in order to enhance cellular attachment.

Regarding Claims 20 and 21, Venkatraman’510 does not disclose using the CAMPP to generate a substantially confluent cellular layer of endothelial cells on a surface of the implant.
Li teaches [0056] the use of a cell adhesion and migration promoting polypeptide (CAMPP) containing multiple armed polypeptides (including P-15 [0035] and [0062]), cross-linked [0167] to a polymer backbone ([0066] discloses that polyurethane can be used as a substrate), in the same field of endeavor, for the purpose of enhancing cellular attachment [abstract]. Additionally, Li teaches ([0338]-[0343]) the use of migration promoting polypeptides (MAPs) on the adhesion and proliferation of human umbilical vein endothelial cells HUVEC ([0343] describes: “[T]he improved cell 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to crosslink a cell adhesion and migration promoting polypeptide (CAMPP), which contains a multiple armed polypeptide (MAP), as taught by Li, to the polymer backbone of Venkatraman’510, in order to generate more efficiently a substantially confluent layer of endothelial cells on the inner surface of the implant, and to accelerate the integration of the implant in the vascular tissue.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/CORRINE M MCDERMOTT/         MQAS, TC 3700